Case: 10-11155     Document: 00511612917         Page: 1     Date Filed: 09/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011
                                     No. 10-11155
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHRISTOPHER FLORES,

                                                  Plaintiff - Appellant

v.

EMILY JACOBS, Unit Classification Chief; KEVIN P. PINNEY, Major of
Security; AMANDA MCCREE, Unit Classification Member; DAVID D.
LOFTON, Captain of Security; KEVIN M. DEFOOR, Sergeant of Security;
BRENDA L. MOORE, Correctional Officer; TAMMY SARHANI, Lieutenant of
Security; CHANDA C. CLAY, Correctional Officer; JIMMY S. SMITH, Major of
Security; JOHN DOE #1, Classification Committee Member; WAYNE A.
HINKLE, Correctional Officer; RICHARD A. AVANTS, Captain of Security;
CARY J. COOK, Assistant Warden; ROBERT J. EASON, Senior Warden,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:09-CV-44


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11155    Document: 00511612917       Page: 2   Date Filed: 09/26/2011

                                   No. 10-11155
      In this 42 U.S.C. § 1983 action, Christopher Flores, Texas prisoner
# 1336588, consented to proceed before a magistrate judge. Proceeding pro se,
he challenges the magistrate judge’s denial of his motion for a temporary
restraining order and preliminary injunction.
      Our court lacks jurisdiction over denial of the temporary restraining order;
therefore, Flores’ appeal of that ruling is dismissed. Faulder v. Johnson, 178
F.3d 741, 742 (5th Cir. 1999). Our court does have jurisdiction to review denial
of the preliminary injunction. 28 U.S.C. § 1292(a)(1).
      The denial of a preliminary injunction is reviewed for abuse of discretion.
E.g. Women’s Med. Ctr. v. Bell, 248 F.3d 411, 418-19 (5th Cir. 2001). A movant
for a preliminary injunction must demonstrate each of the following: (1) a
substantial likelihood of success on the merits; (2) a substantial threat that
failure to grant the injunction will result in irreparable injury; (3) the threatened
injury outweighs any damage that the injunction will cause to the adverse party;
and (4) the injunction will not have an adverse effect on the public interest. Id.
at 419 n.15. “The denial of a preliminary injunction will be upheld where the
movant has failed sufficiently to establish any one of the four criteria.” Black
Fire Fighters Ass’n v. City of Dallas, 905 F.2d 63, 65 (5th Cir. 1990) (emphasis
in original).
      In denying the preliminary injunction, the magistrate judge determined
Flores’ allegations failed to “demonstrate a likelihood of success on the merits,
that the threatened injury outweighed any damage that might be caused to the
Defendants, or that the requested relief was not adverse to the public interest”.
Flores’ brief, liberally construed, challenges only the first of the magistrate
judge’s determinations; he does not address the other two. Because Flores has
not shown he meets each of the four prerequisites for a preliminary injunction,
he has not shown the magistrate judge abused his discretion.
      Flores also asserts the magistrate judge erred by not holding an
evidentiary hearing and ordering discovery and briefing on his request for

                                         2
  Case: 10-11155    Document: 00511612917    Page: 3   Date Filed: 09/26/2011

                                No. 10-11155
injunctive relief. Our court reviews this matter for abuse of discretion. E.g.
Anderson v. Jackson, 556 F.3d 351, 360-61 (5th Cir. 2009). Flores’ assertion is
without merit. He does not state what additional testimony and evidence would
have been adduced at an evidentiary hearing that was not already presented at
the Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985) hearing, and he does not
state how discovery and briefing would have changed the proceedings’ outcome.
Flores’ unsupported allegations are insufficient to establish an abuse of
discretion. The denial of the preliminary injunction is affirmed.
      APPEAL DISMISSED IN PART FOR LACK OF JURISDICTION;
AFFIRMED IN PART.




                                      3